Title: To James Madison from Thomas Appleton, 4 June 1803 (Abstract)
From: Appleton, Thomas
To: Madison, James


4 June 1803, Leghorn. Encloses a duplicate of his letter of 29 May. Reports movement of a division of the French army toward Naples. “A considerable re: inforcement is hourly expected in this city, which is now declared by the Commanding General in a State of Siege; as I presume … every port in Italy.” A “few fortunate adventurers” from the U.S. arrived after the declaration of war and will sell their cargoes for at least twice the original cost. Encloses a letter for his brother-in-law, Samuel Emery of Philadelphia, since the captain who carries this will not carry private letters.
 

   
   RC (DNA: RG 59, CD, Leghorn, vol. 1). 2 pp.



   
   A full transcription of this document has been added to the digital edition.

